      Case 4:21-cv-00184-KGB Document 2 Filed 03/08/21 Page 1 of 9
                                                                  ELECTRONICALLY FILED
                                                                        Pulaski County Circuit Court
                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                  2021-Jan-22 16:00:37
                                                                      60CV-21-589
           IN THE CIRCUIT COURT OF PULASKI COUNTY,                    60- 1-6 -:9_P_a_ge_s_~
                                                           ARKA-n~r:or--
                                  CIVIL DIVISION

BILLY LOVELACE                                               PLAINTIFF

vs.                                   NO.
SYSCO CORPORATION                                            DEFENDANT


                                   COMPLAINT


      Comes now the Plaintiff, Billy Lovelace, by and through his attorneys

David Hodges and Ben Honaker, and for his cause of action against the

Defendant, states:


                           JURISDITON AND VENUE


      1.     The Circuit Court of Pulaski County, Arkansas, has jurisdiction of

this case because of the fact the Plaintiff is seeking relief against the

Defendant in this civil proceeding, thereby giving this court jurisdiction under

Ark. Code Ann.   §   16-13-201.


      2.     The Plaintiff is a resident of Pulaski County, Arkansas, and the

events that give rise to the claim occurred in Pulaski County, Arkansas. Thus

venue is proper pursuant to the general venue statute Ark. Code Ann.               §   16-

60-101.




                                   Page 1 of 9
      Case 4:21-cv-00184-KGB Document 2 Filed 03/08/21 Page 2 of 9




                                    PARTIES

      3.    The Plaintiff, at the time of his termination, was a resident of Little

Rock, Pulaski County, Arkansas 72211.


      4.    Defendant Sysco Corporation is a foreign for profit corporation

headquartered in Houston, TX. The registered agent for this Defendant is

Corporation Service Company, 300 S. Spring Street, 300 Spring Building,

Suite 900, Little Rock, AR 72201.


      5.    Defendant Sysco is located at 5800 Frozen Road, Little Rock, AR

72209.


                          FACTUAL BACKGROUND

      6.    Plaintiff was an employee for Defendant between July 2017 and

March 2020.


      7.    On or about January, 2020, Plaintiff began to feel tired for most

of the day and his joints were hurting.


      8.    On February 13, 2020, Plaintiff visited a general practitioner, Dr.

Kenneth Johnston, because he began to notice knots and rashes on his body.


      9.    Dr. Johnston noticed Plaintiff's symptoms, but the tests he

conducted came back inconclusive. Dr. Johnston recommended a Rheumatoid

specialist, Dr. Houk.

                                  Page 2 of 9
       Case 4:21-cv-00184-KGB Document 2 Filed 03/08/21 Page 3 of 9




       10.     Plaintiff visited Dr. Houk on February 21, 2020. Dr. Houk

diagnosed Plaintiff with Sarcoidosis a week later after getting back Plaintiff's

test result.


      11 .     Sarcoidosis is a disease in which tiny collections of inflammatory

cells growing in any part of the body. The typical symptoms of this disease

are fatigue, pain, and swelling in the joints.


      12.      Dr. Houk prescribed Plaintiff the medications of Mycophenolat

and Prednisone for his diagnosis of Sarcoidosis.


      13.      Three to five days after beginning to take the medication, Plaintiff

began to feel the side effects of the medication. As a result, he wanted

someone to take over his driving route in order to see his doctor about the

side effects. However, he was unable to find anyone to take over his route.


      14.      Plaintiff was suspended from work on March 6, 2020 for not

scanning in bananas as returns.


      15.      Plaintiff then decided to see Dr. Houk on March 6, 2020 to visit

with him about his medication and his symptoms.


      16.      Dr. Houk told Plaintiff that he needed to take time off of work due

to the symptoms he was experiencing. Dr. Houk told Plaintiff that he would

send the Family and Medical Leave Act documents to Defendant once they

                                    Page 3 of 9
        Case 4:21-cv-00184-KGB Document 2 Filed 03/08/21 Page 4 of 9




sent him the proper documents to fill out and return. Dr. Houk was able to

send in those documents on March 20, 2020.


      17.     Plaintiff has not worked at Defendant since March 6, 2020.


      18.    On March 19, 2020, Plaintiff received a call from his supervisor,

Doug Kelly. This call was on speaker and other supervisors were listening in

on the conversation. Doug Kelly told Plaintiff: "Since you filed FMLA and due

to the Coronavirus there are not enough salary funds so you will be terminated

from employment."


      19.    Plaintiff has reason to believe that he was terminated because his

employers did not believe he was sick, since the termination call occurred one

day before Dr. Houk was able to return the FMLA documents to Defendant.


      20.    One of plaintiff's co-workers was only furloughed rather than

terminated as a result of the loss of salary funds due to Coronavirus, despite

Plaintiff being at the company for a longer period of time and seniority was

usually regarded first by the Defendant before anything else.


      21 .   Plaintiff called the Human Resources department at Defendant

Sysco multiple times between March 20 and March 27 of 2020, but received

no answer. Plaintiff needed to call Human Resources to get authorization for

FMLA.


                                  Page 4 of 9
      Case 4:21-cv-00184-KGB Document 2 Filed 03/08/21 Page 5 of 9




      22.   On March 27, 2020, Plaintiff called Doug Kelly to ask if he was

still terminated. Doug Kelly told him to discuss the matter with the Human

Resources department.


      23.   Plaintiff received a letter in the mail, dated March 27, 2020,

stating he was terminated as of that date pursuant to the phone call he had

with Doug Kelly on March 19, 2020. The letter also stated that he would be

paid for all of his remaining vacation time and permitted sick leave until April

10, 2020.


      24.   Plaintiff texted Doug Kelly about two dollies owned by Plaintiff on

April 22, 2020, that were still located at Defendant's facility. Doug Kelly told

Plaintiff that he would set up a router to meet him at the security gate to get

the dollies. Plaintiff has not heard back from Doug Kelly or Defendant about

his property.


      25.   Plaintiff has not received any payment for his vacation days that

he had remaining, even though the letter dated March 27, 2020 stated he

would receive payment by April 10, 2020.


      26.   Plaintiff filed an EEOC claim and received a right to sue letter from

the US Equal Employment Opportunity Commission.




                                  Page 5 of 9
       Case 4:21-cv-00184-KGB Document 2 Filed 03/08/21 Page 6 of 9




                                             COUNT I


       27.     As a cause of action and ground for relief, Plaintiff alleges the

factual matters described in paragraphs 1 through 26 inclusive, of the

Complaint as a part of this Count.


       28.    Defendant is a "covered entity" and an "employer" within the

meaning of 42 U.S.C.       §   12111.


       29.    Plaintiff has a disability within the meaning of 42 U.S.C. § 12102.


       30.    Plaintiff   suffered      an    adverse   employment   action,   namely

termination, on the basis of his disability.


       31 .   Plaintiff suffered emotional pain and suffering, inconvenience and

mental anguish based on Defendant's violation of his rights under the ADA

and he is entitled to recover compensatory damages for the same under the

ADA.


       32.    Plaintiff is entitled to reinstatement, back pay, future pay, all

allowable compensatory damages, punitive damages, attorney fees, costs, and

injunctive relief under the ADA.




                                        Page 6 of 9
      Case 4:21-cv-00184-KGB Document 2 Filed 03/08/21 Page 7 of 9




                                     COUNT II


      33.    As a cause of action and ground for relief, Plaintiffs allege the

factual matters described in paragraphs 1 through 32 inclusive, of the

Complaint as a part of this Count.


      34.   Defendant is an "employer" under the meaning set forth in Ark.

Code. Ann.§ 16-123-102.


      35.   Plaintiff has a disability under the meaning set forth in Ark. Code

Ann.§ 16-123-101.


      36.   Defendant violated Plaintiff's rights under Ark. Code Ann. § 16-

123-101 et seq.


      37.   Specifically, Defendant violated Ark. Code. Ann. § 16-123-107,

which states that the right of an otherwise qualified person to be free from

discrimination because of the presence of a physical disability is a state civil

right. This right includes the right to obtain and hold employment without

discrimination.


      38.   Defendant violated Ark. Code. Ann. § 16-123-107 by terminating

Plaintiff's employment based on Plaintiff's disability.




                                  Page 7 of 9
      Case 4:21-cv-00184-KGB Document 2 Filed 03/08/21 Page 8 of 9




      39.   Under Ark. Code. Ann. § 16-123-101 et seq., Plaintiff is entitled

to back pay, interest on back pay, compensatory and punitive damages,

litigation costs, and attorney's fees.


                                RELIEF SOUGHT


      33.   Plaintiff Billy Lovelace is entitled to back pay, interests, benefits

and costs, compensatory damages, punitive damages, and attorney's fees


      34.   Plaintiff demands judgment against the above-named Defendant

for a sum in excess of the minimum jurisdictional requirements of Federal


Court, costs and all other relief to which the Plaintiff may be entitled.


                                JURY DEMAND

      35.   Plaintiffs, pursuant to Rule 38 of the Arkansas Rules of Civil

Procedure, demand a jury trial on all factual issues.


                                            BILLY LOVELACE, PLAINTIFF



                                            By:     •
                                            DAVID~S
                                            Attorney at Law
                                            212 Center Street, Fifth Floor
                                            Little Rock, AR 72201-2429
                                            Arkansas Bar No. 65021
                                            Telephone: 501-374-2400
                                            Facsimile: 501-374-8926
                                            Email: david@hodgeslaw.com

                                  Page 8 of 9
Case 4:21-cv-00184-KGB Document 2 Filed 03/08/21 Page 9 of 9




                                 AND

                                 BEN HONAKER
                                 Honaker Law
                                 124 W. Capitol, Suite 1900
                                 Little Rock, AR 72201
                                 Arkansas Bar No.
                                 Telephone: 501-247-6975
                                 Email: ben@benhonakerlaw.com




                         Page 9 of 9
